NO. 07-05-0075-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



APRIL 29, 2005



______________________________





MARIANO VILLEGAS, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;



NO. 87-405994; HONORABLE JIM BOB DARNELL, JUDGE



_______________________________



Before QUINN and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Pursuant to a plea bargain Mariano Villegas pleaded guilty to capital murder.  The trial court sentenced him to confinement for life in the Texas Department of Criminal Justice Institutional Division.  Appellant timely filed a pro se notice of appeal.

The record contains the trial court’s certification that this is a plea-bargained case, and appellant has no right of appeal.  Tex. R. App. P. 25.2(a)(2) and (d).  The record shows the punishment assessed did not exceed the punishment recommended by the prosecutor and agreed to by appellant.  Following sentencing, appellant signed waivers of his right to appeal pursuant to the plea bargain agreements.  

The clerk of this court notified appellant by letter on March 23, 2005, that the appeal would be considered for dismissal on or after April 22, 2005, providing an opportunity to respond.  

Appellant responded, but did not present grounds for continuing the appeal.  As the record shows that appellant has no right of appeal, the appeal is dismissed.  Tex. R. App. P. 25.2.  



James T. Campbell

        Justice





Do not publish.